UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



       United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                     July 24, 2006

                                         Before

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge


UNITED STATES OF AMERICA,                         ]   Appeal from the United
        Plaintiff-Appellee,                       ]   States District Court for
                                                  ]   the Eastern District of
No. 04-1665                         v.            ]   Wisconsin.
                                                  ]
ERIC R. BESTE,                                    ]   No. 02 CR 75
        Defendant-Appellant.                      ]
                                                  ]   Rudolph T. Randa,
                                                  ]   Chief Judge.


                                       ORDER

       Eric Beste was sentenced to 87 months’ imprisonment for conspiracy to
distribute and possession with intent to distribute 500 grams of cocaine in violation
of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(B). On appeal, he argued that the district
court erred by sentencing him under the mandatory sentencing guidelines, see
United States v. Booker, 543 U.S. 220 (7th Cir. 2005). We ordered a limited remand
under the terms set forth in United States v. Paladino, 401 F.3d 471 (7th Cir. 2005),
for a determination whether the district court would have imposed the same
sentence had it understood that the guidelines were advisory.

       The district judge has concluded that Beste should be resentenced in light of
Booker. We invited the parties to file position statements concerning the proper
disposition of the case, and neither party responded. In light of the district court’s
determination, IT IS ORDERED that Beste’s sentence is VACATED, and the
case is REMANDED to the district court for resentencing.